 Case 5:19-cv-01688-JGB-KK Document 16 Filed 04/23/20 Page 1 of 2 Page ID #:226



 1   JOSEPH M. LOVRETOVICH (SBN: 73403)
     jml@jmllaw.com
 2   JARED W. BEILKE (SBN: 195698)
     jared@jmllaw.com
 3   ADAM J. SHERMAN (SBN: 316351)
     asherman@jmllaw.com
 4   JML LAW
     A Professional Law Corporation
 5   5855 Topanga Canyon Blvd., Suite 300
     Woodland Hills, CA 91367
 6   Telephone: 818-610-8800
     Facsimile: 818-610-3030
 7
     Attorneys for Plaintiff
 8   ROSA RODRIGUEZ
 9   JOAN B. TUCKER FIFE (SBN: 144572)
     jfife@winston.com
10   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
11   San Francisco, CA 94111
     Telephone: (415) 591-1000
12   Facsimile: (415) 591-1400
13   EMILIE C. WOODHEAD (SBN: 240464)
     ewoodhead@winston.com
14   CAITLIN W. TRAN (SBN: 305626)
     cwtran@winston.com
15   WINSTON & STRAWN LLP
     333 South Grand Avenue, Suite 3800
16   Los Angeles, CA 90071
     Telephone: (213) 615-1700
17   Facsimile: (213) 615-1750
18   Attorneys for Defendant
     U.S. BANK NATIONAL ASSOCIATION
19
20                          UNITED STATES DISTRICT COURT
21                     CENTRAL DISTRICT - EASTERN DIVISION
22   ROSA RODRIGUEZ, an individual           Case No. 5:19-cv-01688-JGB (KKx)
23                 Plaintiff,
                                             [PROPOSED] ORDER GRANTING
24          vs.                              PROTECTIVE ORDER CONCERNING
                                             DISCOVERY AND CONFIDENTIAL
25   US BANK NATIONAL                        INFORMATION
     ASSOCIATION DBA US BANK, a
26   Minnesota Corporation, and DOES
     1-50                                    Complaint Filed: March 7, 2019
27
                   Defendants.
28
                                                 1
                                       [PROPOSED] ORDER
                                 CASE NO. 5:19-CV-01688-JGB (KKX)
 Case 5:19-cv-01688-JGB-KK Document 16 Filed 04/23/20 Page 2 of 2 Page ID #:227



 1                              ORDER
     GOOD CAUSE APPEARING, the Court hereby approves this Stipulated Protective
 2   Order, dkt. 15.
 3
 4        IT IS SO ORDERED:
 5
     Dated: __April 23, 2020___                    ______________________________
 6                                                 The Honorable Kenly Kiya Kato
                                                   United States District Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                        [PROPOSED] ORDER
                                  CASE NO. 5:19-CV-01688-JGB (KKX)
